Citation Nr: 0513663
Decision Date: 05/19/05	Archive Date: 09/19/05
DOCKET NO. 04-00 378                        DATE MAY 19 2005

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Whether the overpayment of educational assistance benefits, paid pursuant to Chapter 30, Title 38, United States Code, in the amount of $522.18, was properly created.

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



REMAND

The veteran served on active duty from November 1996 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal as a result of a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The evidence of record shows that the veteran has received Chapter 30, Title 38, United States Code education benefits while pursuing courses at National University. Of record is a VA Form 22-1999-3 certification, dated in June 2002, from National University, that certified the veteran as enrolled for a period of study from April 8, 2003, to May 3, 2003. The certification also indicated that the period was for 4.5 credit hours.

A second VA Form 22-1999-3 was received from National University on May 19, 2003. The form was labeled as a "revised certification." In that regard, the previously identified term of April 8, 2003, to May 3, 2003, was changed to April 7, 2003, to May 31, 2003. The same 4.5 credit hours was to be awarded. The revised certification also included a term from May 5, 2003, to May 31, 2003. This term too was for 4.5 credit hours.

Based on evidence of record, the RO concluded that the change in the original term resulted in an overpayment to the veteran in the amount of $522.18.

The actual notice to the veteran of the overpayment is not contained in the file. However, he must have received notification as he submitted a notice of disagreement (NOD) with the creation of the debt in June 2003. The veteran acknowledged that the period of his original term was changed to April 7, 2003, to May 31, 2003. He also said that he attended full-time for the period from May 6, 2003, to May 31, 2003, for another term. The veteran maintains that he actually did "time and a half' during May 2003.

The veteran later submitted a request for a waiver of the overpayment in July 2003.

- 2 


The RO wrote to the veteran (the copy of the letter in the file is undated) and informed him that his request for a waiver could not be considered as a long as he had a NOD in effect regarding the creation of the debt. The veteran was informed of an option to withdraw his NOD as to the validity of the debt issue. The RO indicated that this would permit immediate processing of his claim for a waiver of the debt.

The letter included an explanation of how the overpayment was created. The RO noted that the change in the original term resulted in the veteran being enrolled for half-time training. The letter also noted that the veteran attended full-time for the period from May 6,2003, to May 31, 2003. The change in the term resulted in an overpayment of$522.18 for the period from April 7, 2003, to April 30, 2003.

The veteran submitted an election form in July 2003. He indicated that he wanted the RO to proceed with his waiver request, and he withdrew his NOD as to the creation of the debt. The effect of this action was to terminate the veteran's disagreement with the validity of the debt aspect of his overpayment.

The Committee on Waivers and Compromises (Committee) denied the veteran's waiver request in September 2003. Notice of the denial was provided that same month. The Committee did not address the issue of full-time versus half-time based on the change in the term. The Committee made reference to the veteran having a course that he did not receive credit for. This basis for the overpayment is entirely different than the basis put forth to the veteran in earlier correspondence.

The veteran submitted a document that he labeled as a NOD in September 2003. The veteran noted that he had previously submitted a NOD and a request for a waiver. He noted that his waiver had been denied and that he now wanted to "pursue the Notice of Disagreement course of action." The veteran noted that he was unemployed and that a reduction in his benefits would be economically devastating. He also requested that the decision to reduce his benefits be reversed and that any funds withheld be returned.

- 3 



The RO issued a statement of the case (SOC) in November 2003. The SOC addressed the issue of the validity of the debt. The reasons and bases section of the sac provided a breakdown of how the veteran's original term from April 8, 2003, to May 3, 2003, constituted a full-time program, and how the change in the term resulted in a one-half-time training program for April. The SOC made no reference to the veteran having a course that he did not get credit for, a central factor cited in the denial of his waiver.

The veteran perfected his appeal as to the creation of the debt in December 2003.

The conflicting reasons for determining the validity of the debt and the denial of the veteran's waiver request require that the case be remanded to the RO for clarification. Although the two issues are not inextricably intertwined, the RO provided one reason for the creation of the debt (half-time enrollment for April) and another reason when the waiver request was considered (enrollment in a course for which credit was not received). By presenting the veteran with two distinctly different reasons, he is placed at a disadvantage in understanding the basis for the creation of the debt and impaired in his ability to properly appeal the decision in this case.

In regard to the waiver issue, the Board finds that the veteran has submitted a timely notice of disagreement with the denial of his request for a waiver of the overpayment. 38 C.F.R. §§ 20.201, 20.302 (2004). The September 2003 NOD addresses both the validity of the debt and expresses that the veteran desires to not be required to repay the overpayment. There is no indication in the claims file that he has withdrawn the issue. He must therefore be issued a SOC in response to this timely notice of disagreement. See Manlincon v. West, 12 Vet. App. 328 (1999). A SOC should be issued on this issue unless the veteran's claim is resolved in some manner, such as by a complete grant of benefit sought, or the claim is withdrawn.

The remanding of this waiver issue must not be read as an acceptance of jurisdiction over the same by the Board. The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely notice of disagreement to a rating decision denying the benefit sought, and a timely substantive appeal. 38 U.S.C.A. § 7105

- 4



(West 2002); Roy v. Brown, 5 Vet. App. 554 (1993). The RO should return this issue to the Board only if the veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Finally the Board notes that the veteran has not been provided with the notice required under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002". The Board further notes that such notice is not required in all cases. In cases where the disposition of the claim turns on the law and not on the facts, further action under the VCAA is not required. See Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002). There is no indication at this time that the veteran's case satisfies that criteria. On remand, the RO must decide if the VCAA is applicable in this case. If so, then the appropriate notice must be provided. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2004). (The duty-to-assist provisions of the VCAA do not apply to claims for waivers of overpayments. See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).)

Accordingly, the veteran's case is REMANDED to the RO for the following action:

1. The veteran should be provided with the notice and assistance required by the VCAA, as applicable.

2. The RO must issue a supplemental statement of the case (SSOC) that clarifies the basis for determining the validity of the debt regarding the overpayment. If the basis for the overpayment is that the veteran only attended his education program part-time and he was paid for full-time attendance, that should be fully set forth in the SSOC. The SSOC must address whether the issue of the veteran having a course he did not receive credit for, as noted in the Committee decision, has any

- 5 



basis in determining the validity of the debt. If it does, it should be explained in detail. The veteran should be afforded an opportunity to respond before the record is returned to the Board for further review.

3. The RO should issue a statement of the case pertaining to the issue of a waiver of overpayment. If, and only if, the veteran files a timely substantive appeal, the issue should be certified on appeal to the Board.

Thereafter, the case should be returned to the Board for further appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome. warranted. No action is required ofthe veteran until he is notified by the RO. The veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).

MARK . HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20. 1100(b) (2004).

- 6 




